         Case:4:20-cv-05309-PJH
         Case  20-16963, 10/08/2020, ID: 11853180,
                                 Document          DktEntry:
                                            92 Filed 10/08/204, Page
                                                                 Page11ofof22




                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            OCT 8 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
COLIN SCHOLL; LISA STRAWN, on                     No.    20-16963
behalf of themselves and all others similarly
situated,                                         D.C. No. 4:20-cv-05309-PJH
                                                  Northern District of California,
                 Plaintiffs-Appellees,            Oakland

JOHN GALVAN; PATRICK TAYLOR,                      ORDER

      Intervenor-Plaintiffs-
      Appellees,

 v.

STEVEN TERNER MNUCHIN, in his
official capacity as the Secretary of the U.S.
Department of Treasury; et al.,

                 Defendants-Appellants.

      The appeal filed October 8, 2020, is a preliminary injunction appeal.

Accordingly, Ninth Circuit Rule 3-3 shall apply.

      The mediation questionnaire is due three days after the date of this order.

      If they have not already done so, within 7 calendar days after the filing date

of this order, the parties shall make arrangements to obtain from the court reporter

an official transcript of proceedings in the district court that will be included in the

record on appeal.




tsp/MOATT
        Case:4:20-cv-05309-PJH
        Case  20-16963, 10/08/2020, ID: 11853180,
                                Document          DktEntry:
                                           92 Filed 10/08/204, Page
                                                                Page22ofof22




      The briefing schedule shall proceed as follows: the opening brief and

excerpts of record are due not later than November 5, 2020; the answering brief is

due December 3, 2020, or 28 days after service of the opening brief, whichever is

earlier; and the optional reply brief is due within 21 days after service of the

answering brief. See 9th Cir. R. 3-3(b).

      No streamlined extensions of time will be approved. See 9th Cir. R. 31-

2.2(a)(3). Any request for an extension of time to file a brief must be made by

written motion under Ninth Circuit Rule 31-2.2(b).

      Failure to file timely the opening brief shall result in the automatic dismissal

of this appeal by the Clerk for failure to prosecute. See 9th Cir. R. 42-1.



                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Tina S. Price
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7




tsp/MOATT                                  2
